         Case 18-08679          Doc 55       Filed 11/26/19 Entered 11/26/19 15:42:31                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Karl H Pavlik                                          )            Chapter 13
          Brenda A Pavlik                                        )            Case No. 18 B 08679
          Debtor(s)                                              )            Judge A. Benjamin Goldgar

                                                      Notice of Motion

    Karl H Pavlik                                                             Debtor A ttorney: David M Siegel
    Brenda A Pavlik                                                           via Clerk's ECF noticing procedures
    6521 E University Blvd #109
    Mesa, AZ 85205


                                                                              >    Dirksen Federal Building
On December 10, 2019 at 10:00 am, I will appear at the location listed to     >    219 South Dearborn
the right, and present this motion.                                           >    Courtroom 642
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Wednesday, November 27, 2019.                  /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                            Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On March 26, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
June 12, 2018, for a term of 50 months with payments of $350.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                            20                $2,540.00             $1,840.00          $700.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 11/26/2019
                                                                              Due Each Month: $350.00
                                                                              Next Pymt Due: 12/25/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
06/13/2018              1393343         $100.00                       06/25/2018              1393365      $100.00
07/13/2018              1393386         $100.00                       08/21/2018              1429937      $100.00
12/14/2018              1648611         $400.00                       02/19/2019              1693574      $100.00
02/27/2019              1693809         $100.00                       03/26/2019              1694068      $100.00
05/06/2019              1743145         $100.00                       05/23/2019              1743254      $100.00
06/13/2019              1760362         $100.00                       09/30/2019           603104689       $340.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
